Citation Nr: 1741216	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to May 1969.  The Veteran died in July 2012, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for acute myeloid leukemia, hearing loss, and tinnitus, for accrued benefits purposes.  VA's virtual systems reflect that the appellant filed a timely Notice of Disagreement (NOD) in August 2013.  In October 2013, the RO issued a Statement of the Case (SOC) upholding the prior denial of entitlement to service connection for the cause of the Veteran's death.  The appellant perfected his appeal to the Board as to that issue in January 2014.

In June 2017, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Notably, VA's virtual systems reflect that the appellant is unrepresented, and she appeared pro se at her Board hearing.  However, the record includes a VA Form 21-22 dated in January 2013 in favor of the above-named Veterans Service Organization (VSO).  There is no indication in the record at this time that the appellant has revoked the authority of that organization to represent her.  As such, the Board finds that the VSO named in the January 2013 VA Form 21-22 is the representative of record in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that a remand is required prior to final adjudication, as VA has not satisfied its duty to assist the Veteran in obtaining evidence pertinent to her claim.  38 C.F.R. § 19.9.

At the outset, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  Specifically, the October 2013 SOC references the appellant's VA Form 21-534 ("Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child"), received in January 2013; a 38 U.S.C.A. § 5103 notice letter mailed to the appellant in March 2013; a June 2013 Report of General Information concerning a conversation between the appellant and a VA employee; and the appellant's August 2013 NOD.  However, none of these documents appear in the appellant's virtual record.  Thus, a remand is warranted so that these documents may be found and associated with the claims file.

In addition, the June 2013 rating decision states that the RO attempted to contact the Martinez (Sacramento) VA Medical Center in June 2013 to obtain a pathology report concerning whether the Veteran's cause of death was related to B cell leukemia.  The rating decision indicated that no response was received.  On review, the claims file contains no evidence that such a request was made.  Thus, on remand, additional attempts should be made to locate such a report.  If necessary, a medical opinion should be ordered to ascertain whether the Veteran's cause of death (identified in his Death Certificate as acute myeloid leukemia) was related to B cell leukemia.  See 38 U.S.C.A. § 5103A; Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (noting that VA is obligated to obtain a medical opinion when there is a reasonable possibility that such would aid in substantiating the claim).

The Board further notes that, in Reliford v. McDonald, 27 Vet. App. 297 (2015), the United States Court of Appeals for Veterans Claims acknowledged VA Fast Letter 10-30 (Aug. 10, 2010), recognizing that it is VA policy to accept a VA Form 21-534 as both a claim for accrued benefits and a substitution request.  See also 38 C.F.R. § 3.1010(c)(2) (2016) (holding that, in lieu of a specific request to substitute, a claim for accrued benefits, survivor's pension, or DIC is deemed to include a request to substitute if a claim for monetary benefits was pending when the claimant died).  The regulation is also clear that it is the responsibility of the RO and not the Board to determine whether a particular claimant is eligible for substitution.  38 C.F.R. § 3.1010(e) ("The agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals."). 

Here, the record reflects that the appellant submitted a VA Form 21-534 in January 2013, within one year of the Veteran's death.  While the RO adjudicated the claim for accrued benefits in its June 2013 rating decision, there is no indication that the AOJ has adjudicated the substitution issue.  Thus, on remand, the RO should consider whether the appellant should be substituted based on the above information.  Notably, as the record stands, the Veteran appears to have submitted claims for entitlement to (1) an initial rating for service-connected posttraumatic stress disorder, (2) service connection for (a) hearing loss and (b) tinnitus, in April 2012, as well as acute urthroid leukemia in May 2012.

Finally, the Board notes that the appellant provided an updated address at her Board hearing and in a written communication received by VA in August 2017.  However, her address has not been changed in VA's virtual systems.  On remand, the RO should take appropriate steps to update her address and re-mail any returned mail in light of her August 2017 written communication.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to update the appellant's address in VA's virtual systems in accordance with her August 2017 written communication reflecting a change of address.  Re-mail all returned mail to her updated address.

2.  Inform the appellant of her ability to substitute for the Veteran in any claims pending at the time of his death.  Then, adjudicate whether the appellant is eligible for substitution.

3.  Attempt to locate and associate with the claims file all missing evidence and documents pertaining to the appellant's claims, to include (but not limited to) the appellant's VA Form 21-534 ("Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child"), received in January 2013; a 38 U.S.C.A. § 5103 notice letter mailed to the appellant in March 2013; a June 2013 Report of General Information concerning the appellant; and the appellant's August 2013 Notice of Disagreement.

If any of the above evidence or documents cannot be located, contact the appellant to inform her of the specific missing evidence or documents and ask her for any copies that she might have.

All efforts to locate the missing evidence or documents should be documented in the record.

5.  Contact the appropriate VA Medical Center/s, to include the Martinez (Sacramento) VA Medical Center, and request a pathology report, if such exists, concerning the Veteran's cause of death.

6.  If a comprehensive pathology report cannot be located, forward the claims file to a VA examiner for an opinion regarding the Veteran's cause of death (identified in his Death Certificate as acute myeloid leukemia with contributing causes of hypertension, hepatitis C, and tobacco use disorder).  The examiner should review the claims file and consider all pertinent evidence of record.

The examiner is specifically asked to provide an opinion as to whether the Veteran's cause of death (identified in his Death Certificate as acute myeloid leukemia) was a B cell leukemia.

7.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

